Tuck, J.,
delivered the opinion of this court.
We are of opinion, that the present appeal must be determined according to the doctrines set forth in the cases of Spence vs. Robins, 6 G. & J., 507, and Snively vs. Beavans, 1 Md. Rep., 208, according to which, to defeat bequests of this kind, it must appear, from the nature and circumstances of the case, that the time of payment was made the substance of the gift, and that the testator meant that time as the period when the legacy should vest. Our only office, therefore, is to ascertain whether, by this will, the testator postponed the satisfaction of the legacy on account of the circumstances of the legatee, or of the estate, out of which it was to be paid.
There is some obscurity in the language of the will as to the time when this legacy and the interest thereon became payable, but looking to the whole instrument, and construing it with reference to its general intent, we think the court below decided correctly that the amount charged upon the land became due at the majority of the appellant, subject, however, to his right to pay in instalments, as provided in the will. It cannot be assumed that the testator designed to have made distinctions among his children, by giving to the sons a larger interest in his estate than to the daughters. It does not appear but that the lands were worth less, at the time, than the amounts charged upon them. Certainly the contrary does not appear. It is more reasonable to suppose that he designed *526to benefit them all alike. They were all young and incapable of managing property. Consequently the testator directed his whole estate to be kept together for their support and education, under the care and management of their mother, or to be otherwise devoted to their common benefit, as provided in the will, on the occurrence of the events mentioned therein. If, instead of this provision for bis family, be had not deferred the payment of the legacies to the arrival at age of the appellant, but had required them to be paid to the daughters, on their marriage or arrival at age, for reasons, as is contended, personal to the legatees, the land devised to this son might have been sold for their satisfaction, to the great injury of the devisee, by reason of his inability to provide for their payment. It was to prevent this that the time was postponed until his majority; and even then the legacies were to be paid, not immediately, hut in instalments, so as to relieve the devisee from what might have proved too heavy a burden for his estate, if each legacy had been wholly demandable at any given period.
Believing that these provisions of the will were made with reference to the ability of the real estate to pay the amounts charged, and not to circumstances personal to the daughters, we affirm the decree.

Decree affirmed 'with costs.